 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDBayside Enterprises,Inc., Penobscot Poultry Compa-ny,Poultry Processing,Inc. and Truck Drivers,Warehousemen and Helpers Union,Local No. 340,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 1-CA-9721February 5, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn September25, 1974,Administrative Law JudgeDavid S.Davidson issued the attached Decision inthis proceeding.Thereafter,Respondents filed excep-tionsand a supportingbrief,and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs1and has decided to affirm the rulings,findings,and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelations,Act, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders thatRespondents,Bayside Enterprises,Inc.,PenobscotPoultryCompany, and PoultryProcessing,Inc., Belfast,Maine, their officers,agents,successors, and assigns,shall take the actionset forthin thesaid recommended Order.1Respondents'request for oral argument is denied as the record andbriefs in our opinion adequately present the positions of the parties.DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,Administrative Law Judge: Pur-suant to acharge filedon March 26,1974, by TruckDrivers,Warehousemen and HelpersUnion, Local No.340, a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,hereinafterreferred to astheUnion,a complaint issuedon May 7,1974, and was thereafter amended on June 20, 1974. Thecomplaint, as amended,alleges that Respondents violatedSection 8(axl) and(5) of the Actby refusing to bargainwith the Union as the exclusive representative of feed-truckdrivers employed byBayside.Respondents have filed an216 NLRB No. 92answer and an amended answer in which they deny thecommission of any unfair labor practices. The principalissue raisediswhether the feed-truck drivers employed byBayside are agricultural laborers within the meaning ofSection2(3) of the Act.On June 26 and 27, 1974, a hearing was held before meat Belfast,Maine,at which all parties appeared and had anopportunity to present evidence. At the conclusion of thehearing oral argument was waived,and the parties weregiven leave to file briefs which have been received from theGeneral Counsel and Respondents.Upon the entire recordin this case,includingmyobservation of the witnesses and their demeanor, I makethe following:FINDINGSAND CONCLUSIONSI.THEBUSINESSOF THE RESPONDENTSBayside Enterprises,Inc., herein referred to as Bayside,and PoultryProcessing, Inc., areMaine corporationshaving their principal offices in Belfast, Maine. Bayside isengaged in the breeding and raisingof poultry, and PoultryProcessing is engaged among other things in the dressingand processingof poultry formarket.Baysideand PoultryProcessing each in the courseof itsbusinessannuallyreceives goods valued in excessof $50,000 from pointsoutside the State of Maine. Baysideand PoultryProcessingconcede that each is an employer engaged in commercewithin the meaningof the Act, and I find that it willeffectuate the policiesof the Actto assertjurisdictionherein.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Facts1.The refusalto bargainThe Unionand Amalgamated MeatCutters Local 385jointly represent a unit ofPoultryProcessing employeesincluding those whoworkin its processing plant,pickupcrewswhich pick up poultry fromfarms for processing,and truckdrivers.On or aboutOctober 21, 1973, the Unionrequested recognition as representative of drivers em-ployed byBayside who deliver feed for Baysideto poultryfarms.Through oneof its officers,Bernard Lewis,Baysiderecognizedthe Unionand began to negotiatewith it for anagreement.Afterseveralmeetings,however, Lewis in-formedtheUnionthat Bayside believedthe feed-truckdriverswere agricultural employees and that it was notobligated to bargainwith the Union forthem.Negotiationswere terminated on or about December14, 1973,givingrise to this proceeding. BAYSIDE ENTERPRISES, INC.2.The operations of Bayside and PoultryProcessingPoultryProcessingisawholly owned subsidiary ofBayside. Poultry Processing in turn has several operatingdivisions, some of which are not located in the Belfast areaand have no direct involvement in this proceeding.Bayside owns and operates two hatcheries and sixprimary breeding farms on which it develops and raisesbreeder stock as the source of eggs which are hatched toprovide chicks for poultry production. Bayside has agree-mentswith approximately 119 independent farms in thearea around Belfast for the care and feeding of chickensfrom the age of I day until they are ready for processingfor the market as broilers, roasters, or capons.During the time that the chickens are on the farmsBayside determines what they are to be fed and furnishesall necessary feeds and other supplies to the farms. Baysidehas employees who visit the farms periodically to deter-mine whether any special care or medicaments may beneeded, and they provide supervision to farmers for thecare and managementof the flock. The farmers providenecessary space for the flocks, storage facilities forsupplies, and the labor required to care for the flocks. Titleto the chickensremainsin Bayside until they leave thefarms forprocessing.All but a small portion of the poultry raised by Bayside issold to its subsidiary PoultryProcessingand processed formarketat PoultryProcessing's Belfast plantwhichoperatesunder the trade name Penobscot Poultry Company.' Crewsemployed by Poultry Processing come to the farms, loadthe poultry into coops, and truck the poultry to the Belfastplant.At the plant the poultry is weighed, and title isdeemed to pass to Poultry Processing at that point. PoultryProcessing slaughters,dresses, sells,and ships the dressedpoultry.Bayside purchases some feed from a farmers'cooperativeof which it is a member,2 but 80 to 85 percent of its feedneeds are suppliedby a mill at Thorndike,Maine,operatedby Poultry Processing under the trade name PenobscotFeeds. About two-thirds of the feed processed by Penob-scot Feeds goes to Bayside,and the remaining one-third issold to Fort Halifax Packing Co., an unrelated poultryraisingenterprise.SinceMay 1, 1974, Bayside haspurchased feed ingredients directly from suppliers and haspaid Poultry Processing a milling fee for milling andmixing feed.PoultryProcessing purchases the ingredientsfor the feed sold to Fort Halifax and sells the feed to it.BeforeMay 1, 1974, Poultry Processing purchased all theingredientsand sold feed to both. Feed deliveries to FortHalifax aremade byan independentcontractor paid byFort Halifax. Feed deliveries from Penobscot Feeds tofarms under contract with Bayside are made by the feed-truck drivers employed by Bayside whose status is at issuein this proceeding.Bayside andPoultry Processing have common officersand directors,a common corporate office,and a commoncontroller. In the office two clerical employees are on theIThename PenobscotPoultryCompany apparently is owned byPenobscotPoultry Co.,Inc., alsoa wholly owned subsidiary of Bayside,whichisno longer an operatingcorporation and remains only as a503payroll of Bayside, and seven are on the payroll of PoultryProcessing. The controller, office manager, and an accoun-tant arecarried on the payroll of Poultry Processing but dojoint work for both corporations. A portion of their cost ischarged to Bayside each year. There are numeroustransactions between the two corporations, and checks arewritten transferring funds between the two corporations foreach transaction. The persons who sign the checks are thesamefor both corporations.Bayside has a broiler department manager who is incharge of all farm activities. Poultry Processing has anoperations manager at the processing plant and a managerat the feed mill. These threemanagersreport directly toHerbert Hutchins, general manager of Bayside.Bernard Lewis, an officer of both corporations, hasrepresented Poultry Processing in bargaining; and BaysideGeneral Manager Hutchins has participated in bargainingand the processing of grievances for Poultry Processing.Lewis and Hutchins also represented Bayside in initialdealingsbetween Bayside and the Union relating to theBayside drivers.3.The duties of the feed-truck driversBayside employs six feed-truck drivers who work on twoshifts, from 3 a.m. to I p.m. and from 1 p.m. to 9 p.m. Theirprincipal duty is to deliver feed to the Bayside contractfarmers. Bayside also employs a dispatcher who directs thefeed-truck drivers and appears to be a supervisor within themeaning of the Act. The dispatcher works closely with andreceivesdirectionfrom Bayside's broiler departmentmanager andfrom Poultry Processing Mill SupervisorMerle Weymouth.Feed is the source of protein for the poultry raised byBayside.It consistsprimarily of corn and soy, but it mayhave up to 25 otheringredientsadded to it in varyingproportions to providevitamins,minerals,amino acids,growthstimulation,and medication. After mixing andgrinding, feed may be delivered without further processingas mash,with further processing througha steampressuresystem as pellets, or after further cracking as crumbles. Theexact composition and type of feed fed poultry depends onthe age and health of the birds, outside temperatures, andthe type of bird being raised (broiler, roaster, capon).The broiler departmentmanagermakes up a feedingschedule for each flock of birds setting forth the type andcomposition of the feed to be supplied throughout thegrowth cycle of the flock. From this schedule thedispatcher makes up a delivery schedule designed to ensurethat the farmerat all timeshas the right amount of feed ofthe proper variety at the farm to feed the poultry in accordwith the schedule. During the growth cycle of a flock, theremay be changes in the feeding schedule attributable to avarietyof factors.These are communicated to thedispatcherby the broiler department manager. Thedispatcher thenaltersdelivery schedules accordingly.The driversare givendelivery tickets which tell them thetype, composition, and amount of feed to be delivered toeach farm. At times they load their trucks and at times thecorporate shell.2Most of the feed purchased from this source is used on Bayside's ownbreeder farms or for rooster and capon flocks being raised for Bayside. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDdispatcher loads for them. The drivers drive from theThornlike mill to the farms, and unload the feed into farmstorage bins. At times farmers orally instruct the drivers asto placement of the feed, but more often the farmers leavenotes for the drivers with such instructions. The drivers areexpected to unload the proper amounts of feed into thedesignated bins, to make certain that old feed is shaken tothe bottom of the bins to avoid mold, and to keep moistureout of the bins in bad weather. The farmers rely on thedrivers to deliver the right quantities of feed to the rightplaces.Delivery of the wrong feed could affect develop-ment of a flock adversely, and a farmer's compensation forraising aflock is affected by the final weight of the flock aswell as the cost of feed and other supplies provided byBayside.The drivers each make deliveries to three to four farms aday. A small portion of their time is spent at the feed millwith the balance divided rather evenly between travel timeand unloading time at the farms. While on the farms, thedrivers have no direct contact with the poultry, and may ormay not have contact with the farmer on any single visit.A major problem in raising chickens is disease, andBayside takes precautions to try to prevent the spread ofdisease from one farm to another.Because some diseasesmay be physically transmitted, the drivers are required tofollow specified sanitation procedures upon arriving at andleaving each farm and upon arriving back at the feed mill.Each driver carries disinfectant, a pail, a foot pan, a waterbucket, and a sprayer in his truck. Before leaving his truckto unload, he must wash his boots. Upon leaving each farmhe must spray the trucktires andscrub his boots. When hearrives back at the mill he must wash the under carriage ofhis truck. Comparable precautions are required of all thosewho enter the farms, including the Poultry Processingcrews which remove flocks from the farms for slaughterand processing.Since chickens are sensitive to unusualnoises and flashes of light, the drivers must drive slowlyand quietly while on the farms and avoid reflections oflight from their trucks into the poultry houses.On occasion in the past Bayside feed drivers have pickedup feed from Bayside's other source, the farmers' coopera-tive, and have delivered it to Bayside's farms. However, forthemost part feed from that source is delivered toBayside'sfarms by drivers employed by the farmers'cooperative. Bayside's drivers make practically all deliver-ies of feed from the Thorndike mill to Bayside farms, but,in the event of equipment failure, Bayside utilizes anindependent contractor, Richard Hodges, to make feeddeliveries from the Thorndike mill to the contract farmers.Hodges isregularly used by Fort Halifax Packing Co., tomake deliveries from the Thorndike mill to its farms.Bayside's feed drivers in the past have occasionally butinfrequently been used to haul feed ingredients fromsuppliers inGloucester,Massachusetts, and Rockland,Maine, to the Thorndike mill.3SamuelBGass,et a!,154 NLRB728 (1965), enfd 377 F.2d 438 (C.A.1,1967),StrainPoultry Farms, Inc,163 NLRB 972 (1967), enforcementdenied 405F 2d 1025 (C.A 5, 1969);Victor Ryckebosch,Inc,189 NLRB 40(1971), enforcement denied471 F 2d 20 (C.A. 9, 1972),Abbott Farms, Inc,199 NLRB 472 (1972), enforcementdenied 487F.2d 904 (C.A. 5, 1973);B.Concluding FindingsThe only issue in this case is whether the six feed-truckdrivers are agricultural laborers within the meaning of theAct. If they are, Bayside had no obligation under Section8(a)(5) of the Act to bargain with the Union with respect tothem.If they are not agricultural laborers,Bayside in effectconcedes that they constitute an appropriate unit forcollective bargaining,that the Union represents them, andthat Bayside is obligated to bargain with the Union withrespect to their wages,hours,and working conditions.Section 2(3) of the Act excludes from the definition of anemployee"any individual employed as an agriculturallaborer."Since 1946 riders to the appropriation acts for theBoard have regularly provided that the term"agriculturallaborer"shall be defined in accordance with Section 3(f) oftheFair Labor StandardsAct (29 U.S.C. §203) whichreads:Agriculture includes farming in all its branches and... includes. . .the raisingof . . . poultry, and anypractices. . .performed by a farmer or on a farm as anincident to in conjunction with such farming opera-tions.The General Counsel contends that the operations ofBayside and Poultry Processing constitute a single integrat-ed enterprise, that those operations as a whole do notconstitute farming within the meaning of the Fair LaborStandards Act, and that the feed-truck drivers are neitherengaged in farming nor do they perform duties incidentalto or in conjunction with farming. Bayside contends that itis engaged in farming, that its operations are separate fromthose of Poultry Processing, and that in any event its feed-truck drivers perform duties incidental to or in conjunctionwith farming.The issue in this case is not novel. In several decisionsthe Board has considered the status of feed-truck driversand other drivers performing services for poultry raisingenterprises similar in whole or in part to those of Bayside.The Board has generally found such drivers to beemployees within the meaning of the Act.3 AlthoughCourts of Appeals for the Fifth and Ninth Circuits haveexpressed disagreement with the Board's conclusions inthese decisions, the Court of Appeals for the First Circuithas enforced one of these decisions and to this point theBoard continuesto adhere to the approach expressed inthem .4The reasoning of the Board is set forth in detail in thesedecisions and need not be retraced here. It seems clear thatfollowing these decisions the Board would not regardBayside's operations in the aggregate as farming and wouldnot view the feed drivers as directly engaged in farming orin the performance of duties incidental to or in conjunctionwith farming.While Bayside contends that it is an agriculturalenterprise, Bayside is much more than that. True, it ownsImco Poultry Division of International Multifoods Corporation,202 NLRB 259(1973);McElrath Poultry Co.,Inc.,206 NLRB 354 (1973), enforcementdenied 494 F.2d 518(C.A. 5, 1974).4SeeImcoPoultry,Divisionof InternationalMultifoods Corporation,supra,260, fn 11. BAYSIDE ENTERPRISES, INC.and directly operates hatcheries and farms,and theseactivitiesundoubtedly qualify it for membership in afarmers' cooperative and for designation as an agriculturalenterpriseforcertainother purposes.But Bayside'soperations are, as contended by the General Counsel,highly integrated with those of its subsidiary PoultryProcessing,and the evidence set forth above clearlysupports the conclusionthat theyconstitute a singleemployer for purposes of the Act. There is commonownership,management,and control of labor relations,and close interrelation and integration of operations.Taken together Bayside and Poultry Processing constitutea multifaceted organization whose enterprises and purpos-es go far beyond the bounds of traditional farming. WhileBayside'sown farms and hatcheries may constitutebranches of farming,the overall operations of Bayside andPoultry Processing, and more specifically the feed mill andfeeddeliveryoperations,may not be removed fromcoverage by the Act by utilizing these aspects of Bayside'soperations which are traditional branches of farming tocharacterize Bayside's entire operation as farming.5 It isalso self-evident that the drivers themselves are notengaged directly in farming in the performance of theirduties.The question remains whether the delivery of feed to thefarms under contract to Bayside should be considered theperformance of practices on a farm incidental to or inconjunction with farming. The General Counsel contends,and I believe correctly, that the facts in this case areindistinguishable from those inSamuel B. Gass,et al.,supra,in which the Board with the agreement of the FirstCircuit held that feed-truck drivers' duties were incidentalto the operation of the feed mill rather than to theoperationof any farm. While superficiallyGassmay bedistinguished in that there the drivers were employed by aseparate corporation which acted ostensibly as an inde-pendent contractor to haul feed, that corporation wasfound to constitute a joint employer of the drivers alongwith several other integrated corporations found to be asingle employer and engaged in an enterprise substantiallythe same as that of Bayside and Poultry Processing. Thefacts inMcElrath Poultry Company, Inc., supra,also areindistinguishable on any meaningful basis from those inthis case.Bayside contends that these decisions rest on anassumptionthat the delivery of feed is similar to thedelivery of electricity or water, that the evidence in thiscase shows that assumption is unwarranted,and thatGassshould not be followed for that reason. Bayside relies onthe evidence that feed-truck drivers must take precautionsto avoid transmission of disease,unusual noises, andsudden reflections of light in the delivery of feed, and mustdeliver the right kind of feed to the right bin in the rightamount while exercising care to see thatold feed is shakento the bottom of the bin and that precipitation does not getinto the bins. Of course, there are differences between thedelivery of feed and the delivery of electricity and water,but these differences cannot be presumed to have beenunknown to the Board in the past,6 do not involve more3McElrathPoultry Company,Inc, supra6 SeeVictorRyckebosch,Inc, supra,fn.4, see alsoMcElrath Poultry505than routine action on the part of the drivers, and do-notinvolve the performance of duties bearing any specialrelationship to farming. The enumerated aspects of thedrivers duties do not alter the basic character of theirduties.FollowingGassandMcElrathI conclude that the feed-truck drivers employed by Bayside are not agriculturallaborers but are employees within the meaning of the Act.As there is no issue as to unit, majority, or withdrawal ofrecognition,Ifurther conclude that the Union is theexclusive representative of the drivers and that Respondenthas violated Section 8(a)(5) and (1) of the Act by refusingto bargain with the Union for them.IV.THE EFFECT OF THEUNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondents, Bayside Enterprises, Inc.,and Poultry Processing, Inc., set forth in section III, above,occurring in connection with the operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents,Bayside Enterprises,Inc.,andPoultryProcessing,Inc., engaged in certainunfair labor practices,Ishall recommendthat they berequired to cease and desist therefrom and take affirmativeaction designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondents, Bayside Enterprises, Inc., and PoultryProcessing,Inc.,constitute a single employer and areengaged incommerce within the meaning of Section 2(2),(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.All feed truckdrivers of Respondent Bayside Enter-prises, Inc., employed out of its Thorndike Maine, location,excluding all office clerical employees, professional em-ployees, guards, and all supervisors as defined in the Act,constitutea unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since on or about October 21, 1973, theUnion has been and now is the exclusive representative ofthe employees in said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing to meet with the Union to engage incollective bargaining since on or about December 14, 1973,Respondents have engaged in and are engaging in unfairlabor practices affecting commerce within the meaning ofSections8(a)(5) and (1) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:Company,Inc, supra,fn. 6 506DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER?Respondents,Bayside Enterprises,Inc.,and PoultryProcessing, Inc., their agents,successors,and assigns,shall:1.Ceaseand desist from:(a)Refusing to bargaincollectively withrespect to ratesof pay,wages,hours of employment, and other terms andconditions of employmentwith TruckDrivers,Warehouse-men and HelpersUnion, Local No. 340, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,as the exclusive representative oftheemployees in the appropriate unitdescribed inparagraph 3 of the section of this Decision entitled"Conclusionsof Law."(b) In anylikeor relatedmanner interfering with,restraining, or coercingtheiremployees in the exercise ofrightsguaranteedto them bySection7 of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act:(a)Uponrequest,bargainwiththeUnion as theexclusive bargaining representative of the employees in thepreviouslydescribedappropriateunit,and, if an under-standing is reached,embody suchunderstanding in asigned agreement.(b)Post at their Thorndike,Maine,place of businesscopies of the attachednoticemarked "Appendix." 8 Copiesof said notice,on formsprovided by the RegionalDirectorforRegion 1, after beingduly signedby Respondents'authorizedrepresentative,shall be postedby themimmedi-ately uponreceipt thereof,and be maintainedby them for60 consecutivedaysthereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken byRespondents to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify theRegional Director for Region 1, in writing,within 20 days from thereceipt of this Decision,what stepsRespondentshave taken to complyherewith.conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.B In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational Labor Relations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentWE WILL recognize Truck Drivers,Warehousemenand HelpersUnion, Local No. 340,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,and bargaincollectively withitas'the exclusive representative of theunit describedhereinwith respect to rates ofpay, wages, hours ofwork, and otherterms and conditionsof employmentand, if any future understandings are reached, embodysuch understandings in signed agreements.Allfeed truckdrivers employed by BaysideEnterprises,Inc. out ofitsThorndike,Maine,location,excluding all office clerical employees,guards,professionalemployeesand allsupervi-sors as defined inthe Act.WE WILL NOTrefuse to bargaincollectively with saidUnion as theexclusive bargainingrepresentative of theemployees in theabove-described unit.WE WILL NOT in anylike or related manner interferewith,restrain,or coerce our employees in the exerciseof rights guaranteedby Section 7 of the Act.r In the event no exceptions are filed asprovided bySec. 102.46 of theBAYSIDE ENTERPRISES, INC.,Rules and Regulations of the NationalLaborRelations Board,the findings,POULTRY PROCESSING, INC.